FILED
                            NOT FOR PUBLICATION                              MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50543

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00746-FMC-4

  v.
                                                 MEMORANDUM *
LISA LIEVANOS,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                 Florence-Marie Cooper, District Judge, Presiding

                      Argued and Submitted February 8, 2011
                               Pasadena, California


Before:       KOZINSKI, Chief Judge, HAWKINS and FISHER, Circuit Judges.

       Lievanos appeals multiple convictions and the sentence resulting from her

participation in a loan fraud conspiracy that submitted false loan applications to

subprime lenders in order to buy various properties.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2

      1. Batson claims: The prosecutor gave race-neutral reasons for exercising

peremptory challenges to dismiss three African-American jurors. See Batson v.

Kentucky, 476 U.S. 79, 98 (1986); see also Purkett v. Elem, 514 U.S. 765, 768

(1995) (per curiam). Specifically, G. admitted that her religious beliefs would

affect her ability to sit in judgment of Lievanos. W. agreed with the district court

that his family’s negative experiences with subprime lenders created “emotional

issues with this whole business of subprime lending.” L. wasn’t candid about his

previous work for a subprime lender.

      The district court’s finding that the dismissals weren’t the result of

purposeful racial discrimination is supported by the record. See Snyder v.

Louisiana, 552 U.S. 472, 477 (2008). The prosecutor dismissed for cause a non-

minority juror who shared G.’s religious scruples. See Ali v. Hickman, 584 F.3d

1174, 1192–93 (9th Cir. 2009) (performing a comparative analysis to determine

whether minority juror’s religious belief was a pretext for purposeful

discrimination). And ample evidence supports the prosecutor’s reasons for

dismissing W. and L.


      2. Suppression motion: The record also supports the district court’s finding

that Lievanos’s statements to the FBI were voluntary. See United States v. Heller,
                                                                                 page 3

551 F.3d 1108, 1112 (9th Cir. 2009). The agents interviewed Lievanos in her

home; they didn’t coerce her or take any other steps that would have made the

interviews custodial. See United States v. Crawford, 372 F.3d 1048, 1060–61 (9th

Cir. 2004) (en banc); United States v. Haswood, 350 F.3d 1024, 1028 (9th Cir.

2003) (noting that coercion typically requires “outrageous conduct”). Their

observation that Lievanos could go to jail wasn’t a threat because she wasn’t about

to be arrested. Cf. United States v. Patayan Soriano, 361 F.3d 494, 502–03 (9th

Cir. 2004). That the agents’ stated reason for interviewing Lievanos was pretextual

didn’t render her statements involuntary. See Crawford, 372 F.3d at 1060–61

(“Trickery [and] deceit . . . do not render a [statement] inadmissible, certainly in

noncustodial situations . . . .” (internal quotation mark omitted)).


      3. Sufficiency of the evidence: Because Lievanos didn’t renew her Rule 29

motion at the close of evidence, we review this claim “only to prevent a manifest

miscarriage of justice, or for plain error.” United States v. Alvarez-Valenzuela,

231 F.3d 1198, 1201 (9th Cir. 2000). The government introduced extensive

evidence that Lievanos was a willing participant in the loan fraud conspiracy and

lied to the FBI about the $20,000 check. Based on this evidence, a rational fact-
                                                                                      page 4

finder could find Lievanos guilty of all charges against her. See United States v.

Nevils, 598 F.3d 1158, 1161 (9th Cir. 2010) (en banc).

       The jury’s acquittal of Lievanos on wire fraud in connection with one of the

loans doesn’t require the reversal of her conviction for laundering the proceeds of

that loan. Wire fraud requires “specific intent to defraud.” United States v.

McNeil, 320 F.3d 1034, 1040 (9th Cir. 2003); see also 18 U.S.C. § 1343. Money

laundering doesn’t, so there’s no inconsistency between the verdicts. See 18

U.S.C. § 1957(a). Lievanos’s claim that her false statements were lawful

“exculpatory no[s]” must fail because there’s no such thing. See Brogan v. United

States, 522 U.S. 398, 401, 408 (1998).


       4. Restitution and sentencing: The district court didn’t abuse its discretion

when it ordered Lievanos, in light of her participation in the loan fraud conspiracy,

to pay restitution for the entire loss on one of the loans. See United States v.

Brock-Davis, 504 F.3d 991, 999 (9th Cir. 2007) (“[W]hen the crime of conviction

includes . . . conspiracy . . . the restitution order [may] include acts of related

conduct for which the defendant was not convicted.” (emphasis and internal

quotation marks omitted)); United States v. Lawrence, 189 F.3d 838, 846–47 (9th

Cir. 1999). The jury’s acquittal of Lievanos on one wire fraud charge doesn’t
                                                                               page 5

render the restitution order an abuse of discretion. See United States v. Booth, 309

F.3d 566, 571, 575–76 (9th Cir. 2002) (affirming restitution order for entire loss

caused by scheme to defraud when jury convicted on some fraud charges and

acquitted on others).

      Lievanos conceded the substantive reasonableness of her prison sentence at

the start of oral argument.


      AFFIRMED.